Citation Nr: 1021733	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  08-37 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to 
February 1968.

These matters come before the Board of Veterans' Appeals 
(Board) from a September 2008 rating decision of the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
basal cell carcinoma; and reopened the claim for service 
connection for bilateral hearing loss but denied the reopened 
claim on the merits.  

The Board notes that the new and material evidence 
requirement is a legal issue that the Board has a duty to 
address, regardless of the RO's actions.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The issues of entitlement to service connection for basal 
cell carcinoma and bilateral hearing loss are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  In September 2004, the RO denied the Veteran's claim for 
service connection for bilateral hearing loss, and the 
Veteran did not appeal the decision.  

2.  Evidence received since the September 2004 RO decision, 
considered in conjunction with the record as a whole, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The unappealed September 2004 RO decision that denied the 
Veteran's claim for service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Court specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.

In light of the decision herein reopening the claim, the 
Board finds that any errors with regard to the VCAA duties to 
notify and/or assist are harmless.  

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  If a claim has been previously denied and 
that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a bilateral hearing loss disability, 
as an organic disease of the nervous system, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

The RO denied the Veteran's initial claim for service 
connection for bilateral hearing loss in a September 2004 
rating decision.  The evidence of record at the time of the 
decision included the Veteran's service treatment records, 
which showed the Veteran reported a history of hearing loss 
and defective hearing at the time of pre-induction 
examination in November 1965.  Clinical examination at that 
time revealed his tympanic membranes were normal.  
Audiometric testing results were consistent with normal 
hearing.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993) (the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing 
loss).  Upon separation examination in January 1968, 
audiometric findings showed hearing within normal limits.  
Hensley, Id.  Upon VA examination in September 2004, 
bilateral hearing loss disability for 
VA purposes was demonstrated on audiometric examination.  38 
C.F.R. § 3.385 (2009).  The examiner opined that it was not 
likely that the Veteran's current bilateral hearing loss 
disability was related to noise exposure he experienced 
during military service.  Based on this evidence, RO 
concluded that the Veteran's bilateral hearing loss 
disability was not incurred in or aggravated by active 
service, and could not be presumed to have been so incurred 
or aggravated as a chronic disease.  Notice of the 
determination and his appellate rights was issued in October 
2004.  The Veteran did not file a notice of disagreement with 
the determination.  Hence, the decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2009).

In August 2008, the Veteran filed a request that his claim of 
service connection for bilateral hearing loss be reopened.  
The additional evidence associated with the file includes an 
August 2008 private medical statement from A.A.S., M.D., who 
set forth the opinion that the significant noise exposure the 
Veteran experienced during service driving diesel trucks for 
a period of 10 months, "could contribute to significant 
hearing loss in later years."  The Board finds this 
additional evidence is new, in that it was not previously of 
record, and it is also material as it relates to a prior 
basis for denial of the claim, i.e., relating the Veteran's 
current hearing loss disability to the noise exposure he 
experienced in service.  Solely for the purpose of 
determining whether to reopen the claim, this evidence is 
presumed credible.  See Kutscherousky, supra.  Thus, new and 
material evidence has been submitted, and the claim is 
reopened.  To this extent only, the appeal is allowed.


ORDER

New and material evidence has been received and the claim for 
service connection for bilateral hearing loss is reopened; to 
this extent only the appeal is granted.  




REMAND

Although the claim for service connection for bilateral 
hearing loss is reopened, the Board finds that additional 
development is needed before a determination on the merits 
can be rendered.  Additional development is also needed on 
the issue of entitlement to service connection for basal cell 
carcinoma.  

At his personal hearing before the undersigned Veterans Law 
Judge at the RO in April 2010, the Veteran testified that he 
had recent VA treatment pertaining to his hearing disability 
in September 2009- specifically, he was fitted with hearing 
aids.  (Transcript at pages 15-16.)  This evidence is not 
currently in the Veteran's claims file.  The Veteran should 
also be afforded another VA audiological evaluation to 
ascertain the likely etiology of his current hearing loss 
disability.  

Moreover, the August 2008 private medical statement submitted 
by the Veteran sets forth the opinion that his basal cell 
carcinoma may be related to sun exposure during military 
service.  Consequently, the Board finds that in order to meet 
VA's duty to assist on this issue, a VA examination is 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006) (holding that a medical examination is needed when 
evidence is insufficient to grant benefits but indicates that 
a condition may be associated with service).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the Veteran 
for basal cell carcinoma and bilateral hearing 
loss since his discharge from service.  In 
particular, obtain the 2009 Minneapolis VAMC 
records pertaining to the Veteran's hearing 
loss disability that he discussed at his 
April 2010 Travel Board hearing.  (Transcript 
at pages 15-16.)  After securing any necessary 
release, the RO should obtain the outstanding 
records and associate them with the claim 
file.

2.  Schedule the Veteran for a VA skin 
examination to ascertain the nature and 
likely etiology of the claimed basal cell 
carcinoma.  The examiner must review the 
entire claims file in conjunction with the 
examination.  All studies or tests deemed 
necessary should be conducted.  The 
examiner should clearly outline the 
Veteran's skin and sun exposure history 
and provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater) that the Veteran's basal cell 
carcinoma was caused by sun exposure in 
service.  

3.  Schedule the Veteran for a VA audiological 
examination to ascertain the nature and likely 
etiology of the bilateral hearing loss.  The 
examiner must review the entire claims file in 
conjunction with the examination.  All studies 
or tests deemed necessary should be conducted.  
The examiner should clearly outline the 
Veteran's audiological and noise exposure 
history.  The examiner should also indicate 
whether there is clear and unmistakable 
evidence that the Veteran had hearing loss 
disability in either ear that preexisted his 
military service, and if so, whether there is 
clear and unmistakable evidence that such pre-
existing hearing loss did not undergo chronic 
increase in service.  After a review of the 
record and a thorough evaluation, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater) that the Veteran's currently 
diagnosed bilateral hearing loss had its 
clinical onset in service or within one year 
of his discharge from service, or is due to 
some incident during the Veteran's military 
service, including noise exposure.  

5.  After the development requested above has 
been completed to the extent possible, and any 
other indicated action accomplished, the 
issues of entitlement to service connection 
for bilateral hearing loss, and entitlement to 
service connection for basal cell carcinoma, 
should be readjudicated in light of all of the 
evidence of record.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative, if any, should be furnished a 
Supplemental Statement of the Case and given 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


